The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Current Status of Claims
By amendment of February 17, 2021, the Applicant amended claims 1 and 3 to emphasize the distinguishable features of the instant invention. Therefore, claims 1-18 are currently active in the application and in condition for allowance.  

Allowable Subject Matter
The closest reference to Lo et al. (US Patent Publication No. 2018/0211071 A1), specifically, in paragraphs [0085]-[0088] are concerned with identifying a single object on a touchscreen. (See [0085]: “the reader detects locations of the conductive points and determines a location and an orientation of the card based on locations of the anchor points.”).  Lo also in [0086], an approach of selecting which one of two triangles for locating anchor points is disclosed. The two triangles, which have the same size but different orientations, are candidates contended for locating the anchor points of the card, which is a single object. FIG. 11 of Lo and paragraphs [0113]-[0115] further elaborate the aforementioned approach by providing an example of selecting one triangle from two candidate triangles of the same size but of different orientations. The two candidate triangles have one common anchor point (conductive point 1120B in FIG. 11), indicating that two candidate triangles are overlapped. One candidate triangle is selected and the other one is discarded, whereby the anchor points are identified such that the location and orientation of the card are also identified. From the aforementioned example of Lo, it is observed that Lo does not rule out the possibility of having common anchor point(s) in different candidate triangles used for locating the single object. Lo does allow candidate triangles to have common anchor point(s) in locating the single object, which is different from the claimed invention. For the invention defined by amended claim 1, it is concerned with a method for distinguishing and tracking multiple objects placed on a touchscreen. In the step (c) of the method, a set of identified patterns is updated by an updating process, wherein an individual identified pattern is used for indicating a detected object on the touchscreen and is assigned with plural touch points generated by the detected object, the touch points assigned to the individual identified pattern including three anchor points for identifying the detected object. In particular, the updating process comprises incorporating a subset of the candidate patterns into the set of identified patterns, wherein the subset is selected such that in the subset, each anchor point belongs to one and only one candidate pattern for avoiding a single anchor point from being shared by plural candidate patterns to thereby avoid an invalid case that the single anchor point is created by two or more physical objects. 
The following is an examiner's statement of reasons for allowance. It is respectfully submitted that none of the references of the record show the limitations of claim 1: “A method for distinguishing and tracking multiple objects placed on a touchscreen, an individual object being configured to generate imitated touches on the touchscreen, the method comprising the steps of: (a)    identifying and locating touch points made on the touchscreen by the objects at a time instant; (b)    finding out candidate patterns from locations of the touch points, wherein an individual candidate pattern includes three of the touch points forming a triangle congruent to a fingerprint triangle associated with a known predefined object in a set of predefined objects, said three of the touch points being regarded as three anchor points of the individual candidate pattern; (c)    updating a set of identified patterns by an updating process according to the candidate patterns and the locations of the touch points identified in the step (a), wherein; an individual identified pattern is used for indicating a detected object on the touchscreen and is assigned with plural the updating process comprises incorporating a subset of the candidate patterns into the set of identified patterns, wherein the subset is selected such that in the subset each anchor point belongs to one and only one candidate pattern for avoiding a single anchor point from being shared by plural candidate patterns to thereby avoid an invalid case that the single anchor point is created by two or more physical objects: and (d) repeating processing steps for a next time instant, wherein the processing steps include the steps (a)-(c).”,  as illustrated in Figures 1-4 and described in paragraphs [000048, 0068] of the published instant application US2020/0310642 A1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692